        Case 6:18-mj-00236-MK         Document 67      Filed 05/28/19     Page 1 of 12




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION




 UNITED STATES OF AMERICA                                 Case No.: 6:18-mj-00236-MK

                                                          REVIEW AND
                                                          RECOMMENDATION
 v.

 TODD MICHAEL GIFFEN

                                   Defendant.



KASUBHAI, Magistrate Judge.

       On October 27, 2018, the Government filed a complaint charging Defendant with making

threats to a member of Congress via interstate communications and stalking in violation of 18

U.S.C. §§ 875(c) and 2261A. ECF No. 1. Subsequent to Defendant’s arrest, this Court held a

hearing on the Government’s motion for a competency evaluation and on December 5, 2018,
1 – Review and Recommendation
           Case 6:18-mj-00236-MK        Document 67       Filed 05/28/19    Page 2 of 12




ordered that Defendant be evaluated for competency pursuant to 18 U.S.C. §§ 4241(b) and

4242(a). ECF No. 17. An evidentiary hearing was held on May 23, 2019 wherein the Court

received documentary evidence and witness testimony including the examining psychologist’s

written report and live testimony; Defendant’s past treating therapist, Mr. Ron Unger;

Defendant’s one-time therapist and acquaintance Dr. Seth Farber; and the Defendant, Todd

Giffen.

          After the record was closed and closing arguments received, the Court provided an oral

ruling recommending the Court find the Defendant not competent and that restorative treatment

should be ordered. This written Review and Recommendation memorializes the Court’s

recommendations.

                                         BACKGROUND

            Defendant was charged by complaint for using his Facebook account

  www.facebook.com/toddGiffen to send threatening messages through the internet to the

  Facebook account of a United States Representative (“Victim”). In one message, Defendant

  stated, “[Victim] I am gunna rape you and your staff for vulnerable person abuse and end

  your career…”. In another message, he claimed the Victim

            could have prevented [his] abuse … Not only was Space Preservation Act of 2001
            designed to shut the remote viewing poltergeist weapon down, and promote other
            countries to shut theirs down … causing me to be placed into this ten year running
            government murder program. Now they are trying to make me slaughter – the
            governments fals flag operation is real.

            On October 26, 2018, Defendant sent another internet communication from

  Defendant’s Facebook account to the account of Victim stating, in part:

            [Victim] we gunna have a jury trial order ur pathetic puke execution. No jury trial
            ever gunna let u live. FBI only gunna protect your head from decapitation for so long

2 – Review and Recommendation
          Case 6:18-mj-00236-MK              Document 67         Filed 05/28/19        Page 3 of 12




           bro. We want your blood pouring and we got the formerly classified files on you
           raping and covering up killings. Jury ain’t gonna back u up. Or the FBI. I own u bitch
           fucker lol. Go ahead violate my rights as long as u can I gunna kill u. …

                                          Procedural History

         A report of the competency evaluation was timely prepared and forwarded to the

    Court on March 11, 2019. In the report, Dr. Low concluded that Defendant suffers from

    schizophrenia and “exhibited an insufficient understanding of the criminal charges and

    the related court proceedings.”1 She concluded that Defendant’s schizophrenia

    substantially impairs his present ability to understand the nature and consequences of the

    court proceedings brought against him, and substantially impairs his ability to assist

    counsel in his defense.

           After the Federal Public Defender services withdrew from representing Defendant,

    the Court appointed attorney Todd Bofferding. On April 4, 2019, Defendant fired defense

    counsel Todd Bofferding and requested new counsel. The Court granted Defendant’s

    request. ECF No. 31. The Court and the defense discussed the reasons for granting a

    substitution of counsel in a proceeding outside of Government counsel’s presence. A

    competency hearing was set for May 22, 2019.

           Subsequently, on April 1, 2019, Defendant filed numerous motions before the Ninth

    Circuit in Case No. 19-70898, including a Pro Se Petition for Writ of Mandamus, which he

    captioned “Emergency notice of appeal and writ of habeas corpus defendant.” ECF No. 32.

    On April 22, 2019, the Ninth Circuit denied the writ of mandamus without prejudice in light




1
  All quotations from Dr. Low are from her March 11 written report following her evaluation. Dr. Low’s report was
received and marked as Exhibit 2 in the competency hearing.
3 – Review and Recommendation
        Case 6:18-mj-00236-MK          Document 67       Filed 05/28/19      Page 4 of 12




  of the appointment of Ms. Ludwig as his attorney. During another status conference on May

  1, 2019, Defendant requested to fire his new attorney, Ms. Ludwig, and that new counsel be

  appointed. The reasons for this were discussed in a proceeding outside of Government

  counsel’s presence. The court denied the motion. ECF No. 38. A status conference was set for

  March 20, 2019, and the competency hearing was reset for May 23, 2019.

                                      LEGAL STANDARD

       In Dusky v. United States, 362 U.S. 402 (1960), the Supreme Court set forth a two-part

  standard to determine competency prior to trial. A defendant must “ha[ve] sufficient present

  ability to consult with his lawyer with a reasonable degree of rational understanding—and ...

  ha[ve] a rational as well as factual understanding of the proceedings against him.” Id. at 402.

  In addition to evaluating a defendant for competency before trial, the trial judge has a

  “continuing, affirmative responsibility to ensure that a defendant is not tried while

  incompetent.” Maxwell v. Roe, 113 F. App’x 213, 215 (9th Cir. 2004).

         In applying this standard, the court may order a psychiatric or psychological

  examination of the defendant, and the court may commit a defendant for a reasonable period

  not to exceed thirty days for this examination. 18 U.S.C. §§ 4241(b) and 4247(b). After

  reviewing the report of the examination and conducting a competency hearing, the court

  must be satisfied that the defendant is able to understand the proceedings against him and

  assist counsel in preparing for his defense. Odle v. Woodford, 238 F.3d 1084, 1087 (9th Cir.

  2001). Even though the defense counsel may have the “best-informed view of the

  defendant’s ability to participate in his defense,” defense counsel is “not a trained mental

  health professional.” Id. at 1088–89, citing Medina v. California, 505 U.S. 437, 450 (1992).

         A simple understanding of the surface facts of the legal proceedings is not adequate
4 – Review and Recommendation
       Case 6:18-mj-00236-MK           Document 67       Filed 05/28/19      Page 5 of 12




 to meet the standard of possessing a rational and factual understanding of the proceedings

 against a defendant—a defendant must have some ability to draw rational conclusions.

 Competency to “stand trial does not consist merely of passively observing the proceedings.

 Rather, it requires the mental acuity to see, hear and digest the evidence, and the ability to

 communicate with counsel in helping prepare an effective defense.” Odle at 1089.

                       Consequences of Incompetency Determination

        While a finding of incompetency is predicated on the existence of a mental disease or

 defect, the standard for evaluating a defendant's competency to stand trial is not a medical

 inquiry, but rather a question of constitutional due process. Our judicial system

 fundamentally requires that a criminal defendant may not be tried unless he is competent.

 See United States v. Merriweather, 921 F. Supp. 2d 1265 (N.D. Ala. 2013); Cooper v.

 Oklahoma, 517 U.S. 348, 354 (1996); Godinez v. Moran, 509 U.S. 389, 396 (1993); James

 v. Singletary, 957 F.2d 1562, 1569–70 (11th Cir. 1992).

        The question of competency is a mixed question of law and fact, which has direct

 constitutional repercussions. See United States v. Makris, 535 F.2d 899 (5th Cir. 1976). If the

 district court finds by a preponderance of the evidence that the defendant is presently

 suffering from a mental disease or defect rendering him mentally incompetent to the extent

 that he is unable (1) to understand the nature and consequences of the proceedings against

 him or (2) to assist properly in his defense, the court shall declare the defendant incompetent

 and commit him or her to the custody of the Attorney General. See United States v. Gastelum-

 Almeida, 298 F.3d 1167, 1171 (9th Cir. 2002).




5 – Review and Recommendation
       Case 6:18-mj-00236-MK          Document 67       Filed 05/28/19    Page 6 of 12




                                        DISCUSSION

        Dr. Low conducted an extensive forensic examination of Defendant, which included

 a review of his medical history, psychological tests, and interviews with both Defendant and

 others. Dr. Low observed that he had a complex and intricately detailed delusional system,

 which included, among other things, government conspiracies, telekinesis, and mind control

 by the government. He believes undercover agents are located in the jail, and whistle at him

 to induce a response. He also believes the NSA uses equipment to remotely stimulate his

 genitals and to remotely rape people. While he appears to know the basic roles of courtroom

 personnel, he “believes energy weapons enable judges, prosecutors, and lawyers to have a

 three way communication in their heads thereby hiding the communication from the record.”

      Based on her examination of Defendant and the record, Dr. Low diagnosed the Defendant

 with schizophrenia. Specifically, she noted he reports he has been a victim of government-

 directed energy weapons since 2007 and that he exhibits a complex delusional system with

 auditory and somatic hallucinations. She added that he has no insight into his mental illness

 and refuses to take medication. Dr. Low concluded:

        From the available information, there is ample evidence to indicate the defendant
        suffers from a mental disorder or disease, Schizophrenia, which would substantially
        impair his present ability to understand the nature and consequences of court
        proceedings brought against him, and substantially impair his ability to assist counsel
        in his defense. His understanding of his court proceedings is colored by his delusions,
        and his legal defense is based entirely on his delusional beliefs.

        This conclusion is supported by continued actions, writings, and comments by

 defendant. In his appellate motion, Defendant claimed he had no bail hearing, claimed he was

 denied rights to call witnesses, and stated his “attorney is doing misconduct and unethical

 practices.” ECF No. 32. He pointed to the comments of other “attorney friends” who

6 – Review and Recommendation
         Case 6:18-mj-00236-MK          Document 67       Filed 05/28/19     Page 7 of 12




  confirmed his “attorney’s abuse.” Id. He stated that “Judge Mustafa Kasubhai and Todd

  Bofferding, defense counsel, unlawfully allowed a government doctor (which was a

  psychologist) to examine and evaluate me, before a bail hearing.” Id. He claimed the “US

  Attorney General and Judge are disrespecting the court system, and civil my rights [sic]

  according to court procedures, violating the [c]olor of [l]aw.” Id.

       Defendant also reiterated he believes he himself is a victim of government conspiracies.

He stated that he is:

          a victim of experimentation without [his] consent … being tortured and abused by a
          classified program funded by DOJ, Congress, Homeland Security, DOD, Military
          Branches, Universities. FBI, NSA, other agencies … under the guise of national
          security. The program consists of hiring, training citizens, to use microwave and
          directed energy weaponry, milady weaponry, computer systems, satellites, cell
          towers, cellphones, ground and handheld equipment, used to warrantlessly spy on and
          target innocent Americas, with radiation effects of maiming, torture, burns, shocks,
          rape, remote control, mind control of humans, in secret. Id.

          His attachments to his filings have also given insight into his irrational views of the

  court proceedings and consequences. In his Motion for Writ filed with this court, he included

  an email to his attorney and many others including the Seattle Times and Dr. Farber, in which

  he listed possible defenses. For instance, he claimed that the Government “was spying on me

  illegally using NSA ESP/remove view before and after my arrest violating my 4th Amendment

  rights;” the “FBI/US attorney is attempting to use the technique ‘planned programmed perjury

  policy’ and ‘parallel construction … where they run fake cases through court hiding all the

  classified surveillance data and intel they have on the case;” and he “was under active torture

  and mind control at the time of [his] messages” allowing him to raise “the defenses encoded

  in the Acteus Reus, Minds Rea, [sic] Model Penal Code.” Id. He also noted that the “judges


7 – Review and Recommendation
       Case 6:18-mj-00236-MK          Document 67        Filed 05/28/19     Page 8 of 12




 and actors involved can do any number of feats and they seek to make it look like innocuous

 negligence rather than deliberate indifference against individuals.” Id.

        These irrational beliefs undermine his ability to understand the proceedings and assist

 counsel in his defense. Of note, he has had multiple counsel appointed. His first counsel was

 Craig Weinerman from the Federal Public Defender’s office. He wrote that the “federal

 public defenders office is similarly controlled because the government has entire discretion

 who gets hired as a lawyer, so they can exclude any non outsiders, activists, whistleblowers,

 etc.” Id. The Federal Public Defenders withdrew from this case. Defendant fired his second

 counsel, Mr. Bofferding, after various similar delusional accusations were made. His latest

 counsel, Ms. Ludwig was also a target of his suspicion. Thus, his ability to assist counsel in

 his defense is significantly undermined by his schizophrenia.

        His court demeanor has also been inconsistent and indicative of his erratic behavior

 and underlying mental problems. According to the minutes of the hearing and Order of

 detention by the court, Defendant made threats against the magistrate judge personally. The

 defendant, in addition, to calling the magistrate judge a “faggot fucker,” threatened to kill the

 magistrate judge. He also threatened to sue the magistrate judge. He was anything but calm

 and restrained and appeared quite menacing and deranged. ECF No. 5. At his hearing before

 this Court on December 5, 2018, Defendant was unable to comply with repeated warnings to

 stop being disruptive and interrupting the court. This Court directed his removal from the

 courtroom. ECF No. 14.

        Thus, the totality of the evidence, including the forensic report of Dr. Low, the filings

 of the Defendant, and the Defendant’s behavior in court proceedings, including his testimony

 at the competency hearing on May 23, 2019, supports the conclusion that he is incompetent to
8 – Review and Recommendation
         Case 6:18-mj-00236-MK         Document 67       Filed 05/28/19     Page 9 of 12




  stand trial at this time.

          In United States v. Ivers, 2018WL1015531* (D. Or. 2018) (unpublished), the

  defendant was charged with threating to assault and murder a federal law enforcement

  officer. The defendant alleged that federal authorities implanted a nonorganic foreign

  body/object into his brain and had been using the implant to torture him. He filed dozens of

  motions, letters, and notices with the Court requesting protection from federal government,

  surgery to have the implant removed and dismissal of the charges against him. He also

  claimed his attorney Ms. Ludwig and the AUSA in that case were part of a conspiracy

  against him. In addition, he filed a complaint against the court with the Ninth Circuit.

  Judge Aiken found the defendant incompetent to proceed to trial. He was then hospitalized

  for four months. Subsequently, the Court ordered a second forensic report be conducted. The

  report noted that the defendant represented that he now realized how farfetched his beliefs

  had been and knew the government was not against him and that he did not have an implant

  in his brain. However, a subsequent letter to the court noted that he continued to believe he

  was a target of the government conspiracy. The Court found the defendant competent to

  stand trial noting that the expert concluded that the defendant continued to have

  psychosis/schizophrenia but believed the defendant met the legal standard for competency

  notwithstanding his persistent symptoms. Judge Aiken concluded that the defendant’s

  hospitalization appeared to help him achieve competency in part by dissipating the lingering

  effects of methamphetamine use that greatly exacerbated his symptoms noting that the

  expert felt the defendant’s mental state would likely remain stable if he remains abstinent

  from methamphetamine use.

         Here, Giffen suffers from similar delusions as Ivers. His belief that he is a victim of
9 – Review and Recommendation
        Case 6:18-mj-00236-MK          Document 67       Filed 05/28/19      Page 10 of 12




  a Government conspiracy reflects an underlying psychosis/schizophrenia. As the Court

  found in Ivers, such views justify a finding of incompetency. But unlike the second

  competency hearing in Ivers, Defendant has not undergone any treatment nor is he alleged to

  be involved in drug use that contributes to, let alone exacerbates, his symptoms. Most

  significantly, in this case Dr. Low has persuasively opined that his schizophrenia renders

  him incompetent. And, as noted, the evidence strongly supports Dr. Low’s views that

  Giffen’s beliefs reflect a complex and intricately detailed delusional system caused by

  schizophrenia.

       The Court’s inquiry is whether his mental illness prevents him from having a rational

  understanding of the legal process and charges and from being able to assist his attorney in

  his defense. In United States v. Merriweather, a district court for the Northern District of

  Alabama considered Defendant counsel’s claim that his client suffered from schizophrenia,

  which rendered him incompetent. The court noted that while the law is settled as to what the

  proper standard is, at least one prong of the standard remains poorly defined. The Supreme

  Court has not yet fully explained what a “rational understanding” entails, much less whether

  “rational understanding” has the same meaning in the first prong as it does in the second

  prong. It noted that some cases address the issue without providing a definition for the term,

  while the most extensive analysis appears in the Tenth Circuit's decision in Lafferty v. Cook,

  949 F.2d 1546, 1549–51 (10th Cir. 1991). In Lafferty, the Tenth Circuit deduced that the

  Supreme Court would consider “a defendant [to lack] the requisite rational understanding if

  his mental condition precludes him from perceiving accurately, interpreting, and/or

  responding appropriately to the world around him.” Id. at 1551. The Tenth Circuit explained

  that it would use “a sufficient contact with reality as the touchstone for ascertaining the
10 – Review and Recommendation
      Case 6:18-mj-00236-MK          Document 67        Filed 05/28/19     Page 11 of 12




 existence of a rational understanding.” Id.

        A defendant who has a sufficient contact with reality may know facts, such as the day

 of the week or the name of the current President, but the plain language of the Supreme

 Court’s holding in Dusky indicates that competency requires something more. It is not enough

 to find that the defendant is oriented to time and place and has some recollection of events.

 To give the Dusky standard effect, the term “rational understanding” must mean something

 different from a mere “factual understanding.” Id.

        Defendant’s actions, statements, writings, and testimony reflect this lack of rational

 understanding. He views himself as a victim of an unfounded and fantastic government

 conspiracy that includes the court system, court personnel, and defense counsel. His

 understanding of the legal process and his legal defense rely on these delusional beliefs. Thus,

 his mental illness deprives the Defendant of the ability to rationally and factually understand

 the proceedings against him and to consult with his lawyer with a reasonable degree of

 rational understanding.

                                    RECOMMENDATION

        This court recommends the Defendant be found incompetent and that restorative

 treatment be ordered. The Defendant suffers from schizophrenia and due to his mental illness

 does not, at this time, have a rational understanding of the legal process and the charges

 against him, and is unable to adequately assist his legal counsel in his defense.

        This recommendation is not an order that is immediately appealable to the Ninth

 Circuit Court of Appeals. Any notice of appeal pursuant to Federal Rule of Appellate

 Procedure 4(a)(1) should not be filed until entry of the district court’s judgment or appealable

 order. The parties may file specific written objections within fourteen (14) days from the date
11 – Review and Recommendation
       Case 6:18-mj-00236-MK          Document 67       Filed 05/28/19     Page 12 of 12




 of service of a copy of this recommendation. If an objection is filed, any response to the

 objection is due within fourteen (14) days from the date of the objection. See Fed. R. Civ. P.

 72, 6. The parties are advised that the failure to file objections within the specified time may

 waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 1991).

      DATED this 28th day of May 2019.



                                             s/ Mustafa T. Kasubhai
                                             MUSTAFA T. KASUBHAI
                                             United States Magistrate Judge




12 – Review and Recommendation
